
	

113 HR 1874 : Pro-Growth Budgeting Act of 2014
U.S. House of Representatives
2014-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 1874
		IN THE SENATE OF THE UNITED STATES
		April 7, 2014Received; read twice and referred to the Committee on the BudgetAN ACT
		To amend the Congressional Budget Act of 1974 to provide for macroeconomic analysis of the impact
			 of legislation.
	
	
		1.Short titleThis Act may be cited as the Pro-Growth Budgeting Act of 2014.
		2.Macroeconomic impact analyses
			(a)In generalPart A of title IV of the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new section:
				
					407.Macroeconomic impact analysis of major legislation(a)Congressional Budget OfficeThe Congressional Budget Office shall, to the extent practicable, prepare for each major bill or
			 resolution reported by any committee of the House of Representatives or
			 the Senate (except the Committee on Appropriations of each House), as a
			 supplement to estimates prepared under section 402, a macroeconomic impact
			 analysis of the budgetary effects of such bill or resolution for the ten
			 fiscal-year period beginning with the first fiscal year for which an
			 estimate was prepared under section 402 and each of the next three ten
			 fiscal-year periods. The Director shall submit to such committee the
			 macroeconomic impact analysis, together with the basis for the analysis.
			 As a supplement to estimates prepared under section 402, all such
			 information so submitted shall be included in the report accompanying such
			 bill or resolution.
						(b)Economic impactThe analysis prepared under subsection (a) shall describe the potential economic impact of the
			 applicable major bill or resolution on major economic variables, including
			 real gross domestic product, business investment, the capital stock,
			 employment, interest rates, and labor supply. The analysis shall also
			 describe the potential fiscal effects of the bill or resolution, including
			 any estimates of revenue increases or decreases resulting from changes in
			 gross domestic product. To the extent practicable, the analysis should use
			 a variety of economic models in order to reflect the full range of
			 possible economic outcomes resulting from the bill or resolution. The
			 analysis (or a technical appendix to the analysis) shall specify the
			 economic and econometric models used, sources of data, relevant data
			 transformations, and shall include such explanation as is necessary to
			 make the models comprehensible to academic and public policy analysts.
						(c)Reporting on accuracy of Macroeconomic impact analysesUpon completion of the fifth fiscal year beginning after the date of enactment of any major bill or
			 joint resolution for which the Congressional Budget Office prepared an
			 analysis under subsection (a), the Congressional Budget Office shall
			 report on the accuracy of the original macroeconomic impact analysis of
			 such enacted bill or joint resolution and submit these reports to the
			 Committees on the Budget of the House of Representatives and the Senate.
						(d)DefinitionsAs used in this section—
							(1)the term macroeconomic impact analysis means—
								(A)an estimate of the changes in economic output, employment, interest rates, capital stock, and tax
			 revenues expected to result from enactment of the proposal;
								(B)an estimate of revenue feedback expected to result from enactment of the proposal; and
								(C)a statement identifying the critical assumptions and the source of data underlying that estimate;
								(2)the term major bill or resolution means any bill or resolution if the gross budgetary effects of such bill or resolution for any
			 fiscal year in the period for which an estimate is prepared under section
			 402 is estimated to be greater than .25 percent of the current projected
			 gross domestic product of the United States for any such fiscal year;
							(3)the term budgetary effect, when applied to a major bill or resolution, means the changes in revenues, outlays, deficits, and
			 debt resulting from that measure; and
							(4)the term revenue feedback means changes in revenue resulting from changes in economic growth as the result of the enactment
			 of any major bill or resolution.
							(e)Legislation with revenue provisionsThe macroeconomic analysis described in subsection (c) shall rely on macroeconomic analysis
			 prepared by the Joint Committee on Taxation for any provisions of such
			 legislation that are described in section 201(f). For legislation
			 consisting solely of provisions described in section 201(f), the
			 macroeconomic analysis described in subsection (c) shall be prepared by
			 the Joint Committee on Taxation..
			(b)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control
			 Act of 1974 is amended by inserting after the item relating to section 406
			 the following new item:
				
					
						Sec. 407. Macroeconomic impact analysis of major legislation.
					
					.
			
	Passed the House of Representatives April 4, 2014.Karen L. Haas,Clerk.
	
